Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142234                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142234
                                                                    COA: 293285
                                                                    Macomb CC: 2009-000434-FC
  MAURICE ANTHONY RICHARDS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether the circuit judge’s instruction to the jury permitting jurors to discuss the
  evidence among themselves in the jury room during trial recesses violated the
  defendant’s right to an impartial jury and a fair trial. See Administrative Order 2008-2
  and proposed MCR 2.513(K).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2011                        _________________________________________
           p0511                                                               Clerk